DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan 15, 2021 has been entered.

Response to Amendment
Claims 1, 15, 26 and 29 have been amended. No claim has been cancelled. The status of claims 1-30 are pending.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 15, 26 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11, 13 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180278310 A1, Priority Date: Mar 23, 2018)  in view of Agiwal et al (US 20170251518 A1).

Regarding claim 1 (Currently Amended), Lee’310 discloses a method of wireless communication at a user equipment (UE) for monitoring beams (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management , par 0117-0122), comprising: 
receiving a configuration for monitoring a channel or signal on two or more beams from a base station during monitoring timing range(s) (see, Fig. 12 step 1210, terminal receives configuration about robust beam management such as mode, measurement metric, monitored number and monitor rule of BPLs to perform multi-BPL monitoring on control channel transmission, monitor rule including when to monitor the BPLs, par 0117-0118); 
monitoring the two or more beams from the base station during monitoring timing range(s) (Note, terminal periodically monitor multiple BPLs according to monitoring rule including period of BPLs are changed and used, par 0081-0082, 0090, 0118), wherein the channel or signal is received on the two or more beams at different time or frequency periods in the monitoring timing range(s) (Note, DCI notifies terminal which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118); 
determining a monitoring report based on the two or more beams (see, fig.12 step 1225, the terminal selects and reports multiple beam id of the preferred multi-BPL based on the measurement performed on multiple BPLs, par 0118); and 
refraining from monitoring at least one of the two or more beams at an end of the monitoring timing range(s) based on the monitoring report (Note, fig.12, step 1260, base station arrange monitoring order of beams determined based on the terminal reporting on new BPL information to replace the failure beam and monitoring starts in a second BPL in the updated BPL lists at the second BPL monitoring timing (between step 1260 and 1265 in fig.12), par 0118-0119. Note: comparing step 1230 and 1260, monitoring of 2nd beam is replaced by the monitoring of newly reported beam due to updated BPL lists).
	Lee’310 discloses all the claim limitations but fails to explicitly teach:
receiving a configuration for monitoring a channel or signal on two or more beams in a monitoring window from a base station.
monitoring the two or more beams from the base station in the monitoring window;
refraining from monitoring at least one of the two or more beams at an end of the monitoring window based on the monitoring report.

However Agiwal’518 from the same field of endeavor (see, fig.1, UE in RRC connected state configured with a DRX cycle 130 in a wireless communication network, par 0071-0072) discloses: 
receiving a configuration for monitoring a channel or signal on two or more beams in a monitoring window (see, beam measurement duration, par 0075) from a base station (see, UE is configured by BS to measure the reference signals on N TX beams with corresponding M RX beams during beam measurement duration, configuration including beam measurement duration and TX beams, par 0075, 0116, 0144).
monitoring the two or more beams from the base station in the monitoring window (see, UE measures RSs by receiving each of N TX beams from BS using each of M RX beams during the beam measurement duration, par 0075);
refraining from monitoring at least one of the two or more beams at an end of the monitoring window (see, beam measurement duration, par 0075) based on the monitoring report (Note, feedback duration indicated by BS at end of on-duration (beam measurement duration fully overlap with on-duration), UE reports the measurement result of DL best TX beam at the end of measurement duration and monitors the DL channels using the beam indicated in beam feedback, par 0075, 0119, 0178. Noted, TX beams other than DL best TX beam won’t be monitored after beam report about best TX beam).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Agiwal’518 into that of Lee’310. The motivation would have been to enhance DRX operation of the MS considering the beam forming for power saving (par 0076).

Regarding claim 2 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), further comprising: transmitting the monitoring report to the base station within the monitoring timing range(s) (see, fig. 12 step 1240, quality report on 1st/2nd beams transmitted within monitoring timing range(s). Note: monitoring timing range(s) starts from step 1230 arrange monitoring order of beams till step 1260 arrange monitoring order of current first beam and newly reported beam).
Lee’310 discloses all the claim limitations but fails to explicitly teach: transmitting the monitoring report to the base station within the monitoring window.
However Agiwal’518 from the same field of endeavor (see, fig.1, UE in RRC connected state configured with a DRX cycle 130 in a wireless communication network, par 0071-0072) discloses: transmitting the monitoring report to the base station within the monitoring window (Note, feedback duration indicated by BS to be in front/in the middle of/at the end of ON duration, and beam measurement duration fully overlap with on-duration, par 0119, 0178. Noted, beam measurement duration corresponding to monitoring window, par 0075). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Agiwal’518 into that of Lee’310. The motivation would have been to enhance DRX operation of the MS considering the beam forming for power saving (par 0076).

Regarding claim 3 (Original), Lee’310 discloses the method of claim 2 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management , par 0117-0122), wherein refraining from monitoring at least one of the two or more beams at the end of the monitoring timing range(s) based on the monitoring report (Note, fig.12, step 1260, base station arrange monitoring order of beams determined based on the terminal reporting on new BPL information to replace the failure beam and monitoring starts in a second BPL in the updated BPL lists at the second BPL monitoring timing (between step 1260 and 1265 in fig.12), par 0118-0119. Note: comparing step 1230 and 1260, monitoring of 2nd beam is replaced by the monitoring of newly reported beam due to updated BPL lists) comprises: refraining from monitoring at least one of the two or more beams when the monitoring report is transmitted to the base station or at an end of a timing range after transmitting the monitoring report to the base station (see, fig. 12, monitoring newly reported beam after step 1260 instead of 2nd beam defined in step 1230, this event happened at the end of first beam monitoring window after monitoring report was transmitted at step 1240, par 0118).
Lee’310 discloses all the claim limitations but fails to explicitly teach: 
wherein refraining from monitoring at least one of the two or more beams at the end of the monitoring window based on the monitoring report comprises: 


However Agiwal’518 from the same field of endeavor (see, fig.1, UE in RRC connected state configured with a DRX cycle 130 in a wireless communication network, par 0071-0072) discloses:
wherein refraining from monitoring at least one of the two or more beams at the end of the monitoring window (see, beam measurement duration, par 0075) based on the monitoring report (Note, feedback duration indicated by BS at end of on-duration (beam measurement duration fully overlap with on-duration), UE reports the measurement result of DL best TX beam at the end of measurement duration and monitors the DL channels using the beam indicated in beam feedback, par 0075, 0119, 0178. Noted, TX beams other than DL best TX beam won’t be monitored after beam report about best TX beam at the end of beam measurement duration) comprises: 
refraining from monitoring at least one of the two or more beams when the monitoring report is transmitted to the base station or at an end of a time window after transmitting the monitoring report to the base station (Note, feedback duration indicated by BS in the middle of/at the end of on-duration (beam measurement duration fully overlap with on-duration), UE reports the measurement result of DL best TX beam in the middle or at the end of measurement duration and monitors the DL channels using the beam indicated in beam feedback, par 0075, 0119, 0178. Noted, TX beams other than DL best TX beam won’t be monitored after beam report about best TX beam).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Agiwal’518 into that of Lee’310. The motivation par 0076).

Regarding claim 4 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal is a control channel (see, monitoring the plurality of BPLs for transmitting the control channel between the base station and the terminal for the robust communication, par 0093).

Regarding claim 5 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal is a data channel (see, monitor a plurality of BPLs for control or data channel transmission for robust beam management, par 0048).

Regarding claim 6 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal is a demodulation reference signal (DMRS) associated with a control channel or a data channel (see, terminal measures the demodulation reference signal (DMRS) of the PDCCH transmitted in the specific BPL and the QCLed SS block and/or CSI-RS when system performs the multi-BPL transmission for the control channel, par 0102).

Regarding claim 7 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal comprises a Control Resource Set (CORESET) (see, terminal monitors on the CORSET to receive the response and CORSET is configured by base station for CSI-RS resources which used for reporting channel state during beam recovery request process, par 0084, 0149 and 0155).

Regarding claim 11 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the monitoring report indicates a subset of the two or more beams as either being less suitable or as being more suitable for communication from the base station to the UE (see, Base station notifies terminal how many preferred BPL information should be reported and terminal reports accordingly, par 0118. Note: preferred here corresponding to more suitable for communication).

Regarding claim 13 (Original), Lee’310 discloses the method of claim 11 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the monitoring report is based on a reception quality of the two or more beams (see, fig.12 step 1225, terminal reports multiple beam-ID of the preferred multi-BPL based on the quality measurement performed, par 0118-0119).


Regarding claim 26 (Currently Amended), Lee’310 discloses an apparatus for wireless communication at a User Equipment (UE) (see, FIG. 12 and 21, terminal monitoring two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122, 0163-0164), comprising: 
a memory (see, computer readable memory storing computer program instructions accessed by a computer, par 0016, 0045); and 
at least one processor coupled to the memory (see, fig.21, terminal processor 2110 running instructions stored in computer readable memory, par 0045, 0164) and configured to: 
receive a configuration for monitoring a channel or signal on two or more beams from a base station (see, Fig. 12 step 1210, terminal receives configuration about robust beam management such as mode, measurement metric and monitored number of BPLs to perform multi-BPL monitoring on control channel transmission, par 0117-0118); 
monitor the two or more beams from the base station in a monitoring range(s) (Note, terminal periodic monitor multiple BPLs according to monitoring rule including period of BPLs are changed and used, par 0081-0082, 0090, 0118), wherein the channel or signal is received on the two or more beams at different time or frequency periods in the monitoring range(s) (Note, DCI notifies terminal which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118. Note: monitoring window starts from step 1220 CSI-RS still step 1290 in the mode 1 which is a mode in which the terminal receives one beam at a time among the multi-BPLs, par 0096); 
determine a monitoring report based on the two or more beams (see, fig.12 step 1225, the terminal selects and reports multiple beam id of the preferred BPL based on the measurement performed on multiple BPLs, par 0118); and 
Note, fig.12, step 1260, base station arrange monitoring order of beams determined based on the terminal reporting on new BPL information to replace the failure beam and monitoring starts in a second BPL in the updated BPL lists at the second BPL monitoring timing (between step 1260 and 1265 in fig.12), par 0118-0119. Note: comparing step 1230 and 1260, monitoring of 2nd beam is replaced by the monitoring of new BPL).
Lee’310 discloses all the claim limitations but fails to explicitly teach:
receive a configuration for monitoring a channel or signal on two or more beams in a monitoring window from a base station,
monitor the two or more beams from the base station in the monitoring window;
refrain from monitoring at least one of the two or more beams at an end of the monitoring window based on the monitoring report.

However Agiwal’518 from the same field of endeavor (see, fig.1, UE in RRC connected state configured with a DRX cycle 130 in a wireless communication network, par 0071-0072) discloses: 
receive a configuration for monitoring a channel or signal on two or more beams in a monitoring window (see, beam measurement duration, par 0075) from a base station (see, UE is configured by BS to measure the reference signals on N TX beams with corresponding M RX beams during beam measurement duration, configuration including beam measurement duration and TX beams, par 0075, 0116, 0144).
the monitoring window (see, UE measures RSs by receiving each of N TX beams from BS using each of M RX beams during the beam measurement duration, par 0075);
refrain from monitoring at least one of the two or more beams at an end of the monitoring window (see, beam measurement duration, par 0075) based on the monitoring report (Note, feedback duration indicated by BS at end of on-duration (beam measurement duration fully overlap with on-duration), UE reports the measurement result of DL best TX beam at the end of measurement duration and monitors the DL channels using the beam indicated in beam feedback, par 0075, 0119, 0178. Noted, TX beams other than DL best TX beam won’t be monitored after beam report about best TX beam).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Agiwal’518 into that of Lee’310. The motivation would have been to enhance DRX operation of the MS considering the beam forming for power saving (par 0076).

Regarding claim 27 (Original), Lee’310 discloses the apparatus of claim 26 (see, FIG. 12 and 21, terminal monitoring two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122, 0163-0164), wherein the at least one processor (see, fig.21, terminal processor 2110 running instructions stored in computer readable memory, par 0045, 0164) is further configured to: transmit the monitoring report to the base station within the monitoring range(s) (see, fig. 12 step 1240, quality report on 1st/2nd beams transmitted within monitoring window. Note: monitoring window starts from step 1230 arrange monitoring order of beams still step 1260 arrange monitoring order of current first beam and newly reported beam).
Lee’310 discloses all the claim limitations but fails to explicitly teach: transmit the monitoring report to the base station within the monitoring window.
However Agiwal’518 from the same field of endeavor (see, fig.1, UE in RRC connected state configured with a DRX cycle 130 in a wireless communication network, par 0071-0072) discloses: transmit the monitoring report to the base station within the monitoring window (Note, feedback duration indicated by BS to be in front/in the middle of/at the end of ON duration, and beam measurement duration fully overlap with on-duration, par 0119, 0178. Noted, beam measurement duration corresponding to monitoring window, par 0075). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Agiwal’518 into that of Lee’310. The motivation would have been to enhance DRX operation of the MS considering the beam forming for power saving (par 0076).

Regarding claim 28 (Original), Lee’310 discloses the apparatus of claim 26 (see, FIG. 12 and 21, terminal monitoring two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122, 0163-0164), wherein the monitoring report indicates a subset of the two or more beams as either being less suitable or as being more suitable for communication from the base station to the UE (see, Base station notifies terminal how many preferred BPL information should be reported and terminal reports accordingly, par 0118. Note: preferred here corresponding to more suitable for communication).



Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’310  in view of Agiwal’518 as applied to claim 7 above, and further in view of Guo et al (US 20180302889 A1, Priority Date: Apr 4, 2018 ).
Regarding claim 8 (Original), Lee’310 discloses the method of claim 7 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), UE monitors each of the two or more beams for one or more channels or signals (terminal monitor multiple BPLs for control channels according to monitoring rule, par, 0117-0118). 
The combination of Lee’310 and Agiwal’518 discloses all the claim limitations but fails to explicitly teach: UE monitors each of the two or more beams for one or more channels or signals based on a CORESET configuration. 
However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: UE monitors each of the two or more beams for one or more channels or signals based on a CORESET configuration (see, UE monitor the same or different CORESET-configured BPLs for PDCCH channel, par 0218).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by Agiwal’518. The motivation would have been to detect beam failure through an implicit method (par 0195).

Regarding claim 9 (Original), Lee’310 modified by Agiwal’518 discloses the method of claim 7 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122).

However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: a different CORESET is configured for each of the two or more beams (see, UE monitors all the configured CORESETs with the different configured BPLs, par 0218).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by Agiwal’518. The motivation would have been to detect beam failure through an implicit method (par 0195).

Regarding claim 10 (Original), Lee’310 modified by Agiwal’518 discloses the method of claim 9 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122).
 The combination of Lee’310 and Agiwal’518 discloses all the claim limitations but fails to explicitly teach: the configuration for the two or more beams comprises a search space configuration providing time-domain monitoring for the CORESET.
However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: the configuration for the two or more beams comprises a search space configuration providing time-domain monitoring for the CORESET (Note, TCI state configured for each search space and each CORESET to detect beam failure,  UE can be requested to calculate the ID of periodic CSI-RS for one configured TCI state and monitor the calculated periodic CSI-RS to detect the beam failure of TCI state, par 0197-0198).
par 0197).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’310  in view of Agiwal’518 as applied to claim 11 above, and further in view of Kim et al (US20200036430A1 PCT continue Priority Date: Mar 22, 2018).
Regarding claim 12 (Original), Lee’310 modified by Agiwal’518 discloses the method of claim 11 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management , par 0117-0122).
The combination of Lee’310 and Agiwal’518 discloses all the claim limitations but fails to explicitly teach: receiving an indication from the base station that the base station will stop transmitting on at least one of the two or more beams in response to the monitoring report.
However Kim’430 from the same field of endeavor (see, Fig. 2, beam recovery procedure between UE and gNB, par 0207-0210) discloses: receiving an indication from the base station that the base station will stop transmitting on at least one of the two or more beams in response to the monitoring report (see, gNB sends beam change command through PDCCH or MAC to indicate serving beam should be changed to the beam reported by the UE, par 0196. Note 1: there will be no more transmission on original serving beam after changing the serving beam to the new serving beam. Note 2: there are at least two beams involved including original and new serving beam). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kim’430 into that of Lee’310 modified by par 0195).

Regarding claim 14 (Original), Lee’310 modified by Agiwal’518 discloses the method of claim 12 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management , par 0117-0122).
The combination of Lee’310 and Agiwal’518 discloses all the claim limitations but fails to explicitly teach: the indication is received via direct signaling from the base station comprising at least one of downlink control information, radio resource control signaling, or a control element.
However Kim’430 from the same field of endeavor (see, Fig. 2, beam recovery procedure between UE and gNB, par 0207-0210) discloses: the indication is received via direct signaling from the base station comprising at least one of downlink control information, radio resource control signaling, or a control element (see, gNB sends beam change command through PDCCH or MAC to indicate serving beam should be changed to the beam reported by the UE, par 0196. Note: PDCCH transmission of a gNB is conceptually identical to downlink data/DCI transmission on PDCCH, par 0052). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains implement the method to as taught by Kim’430 into that of Lee’310 modified by Agiwal’518. The motivation would have been to perform beam maintenance procedure regardless of "On duration" in the DRX mode of the RRC_CONNECTED state (par 0195).


Claims 15-20, 23-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’310 in view of Agiwal’518, and further in view of Kim et al (US20200036430A1 PCT continue Priority Date: Mar 22, 2018).
Regarding claim 15 (Currently Amended), Lee’310 discloses a method of wireless communication at a base station for transmitting beams (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), comprising: 
configuring a user equipment (UE) to monitor a channel or signal on two or more beams (see, Fig. 12 step 1210, base station send terminal the configuration about robust beam management such as mode, measurement metric and monitored number of BPLs to perform multi-BPL monitoring on control channel transmission, par 0117-0118); 
transmitting the channel or signal on the two or more beams to the UE (see, fig. 12 step 1220, base station transmits CSI-RS for the monitoring on two control channel transmission BPLs, par 0117-0118), wherein the channel or signal is transmitted on the two or more beams at different time or frequency periods (Note, base station notifies terminal through DCI which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118);  AF Docket No. 030284.16935 35Qualcomm Ref. No. 183451 
receiving a monitoring report from the UE based on the two or more beams (see, fig.12 step 1225, base station receives report on multiple beam id of the preferred BPL based on the measurement performed on multiple BPLs, par 0118).
 Lee’310 discloses all the claim limitations but fails to explicitly teach: 
configuring a user equipment (UE) to monitor a channel or signal on two or more beams in a monitoring window;
transmitting the channel or signal on the two or more beams to the UE, wherein the channel or signal is transmitted on the two or more beams at different time or frequency periods in the monitoring window;
refraining from transmitting the channel or signal to the UE on at least one of the two or more beams based on the monitoring report received from the UE.

However Agiwal’518 from the same field of endeavor (see, fig.1, UE in RRC connected state configured with a DRX cycle 130 in a wireless communication network, par 0071-0072) discloses: 
configuring a user equipment (UE) to monitor a channel or signal on two or more beams in a monitoring window (see, BS configures UE to measure the reference signals on N TX beams with corresponding M RX beams during beam measurement duration, configuration including beam measurement duration and TX beams, par 0075, 0116, 0144. Noted, beam measurement duration corresponding to monitoring window, par 0075).
transmitting the channel or signal on the two or more beams to the UE (see, reference signals (RSs) transmitted by the BS on N TX beams, par 0075), wherein the channel or signal is transmitted on the two or more beams at different time or frequency periods in the monitoring window (see, RS is sequentially transmitted by BS on each of N TX beam during beam measurement duration, par 0075 and 0084).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Agiwal’518 into that of Lee’310. The motivation would have been to enhance DRX operation of the MS considering the beam forming for power saving (par 0076).
The combination of Lee’310 and Agiwal’518 discloses all the claim limitations but fails to explicitly teach: refraining from transmitting the channel or signal to the UE on at least one of the two or more beams based on the monitoring report received from the UE.

	However Kim’430 from the same field of endeavor (see, Fig. 2, beam recovery procedure between UE and gNB, par 0207-0210) discloses: refraining from transmitting the see, gNB sends beam change command through PDCCH or MAC to indicate serving beam should be changed to the beam reported by the UE, par 0196. Note 1: there will be no more transmission on original serving beam after changing the serving beam to the new serving beam. Note 2: there are at least two beams involved including original and new serving beam). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kim’430 into that of Lee’310 modified by Agiwal’518. The motivation would have been to perform beam maintenance procedure regardless of "On duration" in the DRX mode of the RRC_CONNECTED state (par 0195).

Regarding claim 16 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the monitoring report indicates a subset of the two or more beams as being either less suitable or as being more suitable for communication from the base station to the UE (see, Base station notifies terminal how many preferred BPL information should be reported and terminal reports accordingly, par 0118. Note: preferred here corresponding to more suitable for communication from the base station to the UE).

Regarding claim 17 (Original), Lee’310 modified by Agiwal’518 discloses the method of claim 16 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122).


However Kim’430 from the same field of endeavor (see, Fig. 2, beam recovery procedure between UE and gNB, par 0207-0210) discloses: transmitting an indication to the UE that the base station will stop transmitting to the UE on at least one of the two or more beams (see, gNB sends beam change command through PDCCH or MAC to indicate serving beam should be changed to the beam reported by the UE, par 0196. Note 1: there will be no more transmission on original serving beam after changing the serving beam to the new serving beam. Note 2: there are at least two beams involved including original and new serving beam). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kim’430 into that of Lee’310 modified by Agiwal’518. The motivation would have been to perform beam maintenance procedure regardless of "On duration" in the DRX mode of the RRC_CONNECTED state (par 0195).

Regarding claim 18 (Original), Lee’310 discloses the method of claim 16 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the monitoring report is based on a reception quality of the two or more beams (see, fig.12 step 1225, terminal reports multiple beam-ID of the preferred multi-BPL based on the quality measurement performed, par 0118-0119).

Regarding claim 19 (Original), Lee’310 modified by Agiwal’518 discloses the method of claim 17 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122).
The combination of Lee’310 and Agiwal’518 discloses all the claim limitations but fails to explicitly teach: the indication is transmitted to the UE via direct signaling comprising at least one of downlink control information, radio resource control signaling, or a control element.

However Kim’430 from the same field of endeavor (see, Fig. 2, beam recovery procedure between UE and gNB, par 0207-0210) discloses: the indication is transmitted to the UE via direct signaling comprising at least one of downlink control information, radio resource control signaling, or a control element (see, gNB sends beam change command through PDCCH or MAC to indicate serving beam should be changed to the beam reported by the UE, par 0196. Note: PDCCH transmission of a gNB is conceptually identical to downlink data/DCI transmission on PDCCH, par 0052). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Kim’430 into that of Lee’310 modified by Agiwal’518. The motivation would have been to perform beam maintenance procedure regardless of "On duration" in the DRX mode of the RRC_CONNECTED state (par 0195).

Regarding claim 20 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal comprises a Control Resource Set (CORESET) (see, terminal monitors on the CORSET to receive the response and CORSET is configured by base station for CSI-RS resources which used for reporting channel state during beam recovery request process, par 0084, 0149 and 0155).

Regarding claim 23 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal is a control channel(see, monitoring the plurality of BPLs for transmitting the control channel between the base station and the terminal for the robust communication, par 0093).

Regarding claim 24 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal is a data channel (see, monitor a plurality of BPLs for control or data channel transmission for robust beam management, par 0048).

Regarding claim 25 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal is a demodulation reference signal (DMRS) associated with a control channel or a data channel (see, terminal measures the demodulation reference signal (DMRS) of the PDCCH transmitted in the specific BPL and the QCLed SS block and/or CSI-RS when system performs the multi-BPL transmission for the control channel, par 0102).

Regarding claim 29 (Currently Amended), Lee’310 discloses an apparatus for wireless communication at a base station (see, Fig. 12 and 20,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), comprising: 
a memory(see, computer readable memory storing computer program instructions accessed by a computer, par 0016, 0045); and 
at least one processor coupled to the memory (see, fig.20, base station processor 2010 running instructions stored in computer readable memory, par 0045, 0161) and configured to: 
configure a user equipment (UE) to monitor a channel or signal on two or more beams (see, Fig. 12 step 1210, base station send terminal the configuration about robust beam management such as mode, measurement metric and monitored number of BPLs to perform multi-BPL monitoring on control channel transmission, par 0117-0118); 
transmit the channel or signal on the two or more beams to the UE (see, fig. 12 step 1220, base station transmits CSI-RS for the monitoring on two control channel transmission BPLs, par 0117-0118), wherein the channel or signal is transmitted on the two or more beams at different time periods in a monitoring window (Note, base station notifies terminal through DCI which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118); 
receive a monitoring report from the UE based on the two or more beams (see, fig.12 step 1225, base station receives report on multiple beam id of the preferred BPL based on the measurement performed on multiple BPLs, par 0118).
Lee’310 discloses all the claim limitations but fails to explicitly teach: 
in a monitoring window;
transmit the channel or signal on the two or more beams to the UE, wherein the channel or signal is transmitted on the two or more beams at different time periods in the monitoring window;
refrain from transmitting the channel or signal to the UE on at least one of the two or more beams based on the monitoring report received from the UE.

However Agiwal’518 from the same field of endeavor (see, fig.1, UE in RRC connected state configured with a DRX cycle 130 in a wireless communication network, par 0071-0072) discloses: 
configure a user equipment (UE) to monitor a channel or signal on two or more beams in a monitoring window (see, BS configures UE to measure the reference signals on N TX beams with corresponding M RX beams during beam measurement duration, configuration including beam measurement duration and TX beams, par 0075, 0116, 0144. Noted, beam measurement duration corresponding to monitoring window, par 0075).
transmit the channel or signal on the two or more beams to the UE (see, reference signals (RSs) transmitted by the BS on N TX beams, par 0075), wherein the channel or signal is transmitted on the two or more beams at different time periods in the monitoring window (see, RS is sequentially transmitted by BS on each of N TX beam during beam measurement duration, par 0075 and 0084).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Agiwal’518 into that of Lee’310. The par 0076).
The combination of Lee’310 and Agiwal’518 discloses all the claim limitations but fails to explicitly teach: refrain from transmitting the channel or signal to the UE on at least one of the two or more beams based on the monitoring report received from the UE.

However Kim’430 from the same field of endeavor (see, Fig. 2, beam recovery procedure between UE and gNB, par 0207-0210) discloses: refrain from transmitting the channel or signal to the UE on at least one of the two or more beams based on the monitoring report received from the UE (see, gNB sends beam change command through PDCCH or MAC to indicate serving beam should be changed to the beam reported by the UE, par 0196. Note 1: there will be no more transmission on original serving beam after changing the serving beam to the new serving beam. Note 2: there are at least two beams involved including original and new serving beam). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Kim’430 into that of Lee’310 modified by Agiwal’518. The motivation would have been to perform beam maintenance procedure regardless of "On duration" in the DRX mode of the RRC_CONNECTED state (par 0195).


Regarding claim 30 (Original), Lee’310 discloses the apparatus of claim 29 (see, Fig. 12 and 20,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the monitoring report indicates a subset of the two or more beams as being either less suitable or as being more suitable for communication from the see, Base station notifies terminal how many preferred BPL information should be reported and terminal reports accordingly, par 0118. Note: preferred here corresponding to more suitable for communication from the base station to the UE); wherein the at least one processor (see, fig.20, base station processor 2010 running instructions stored in computer readable memory, par 0045, 0161) is further configured to.
The combination of Lee’310 and Agiwal’518 discloses all the claim limitations but fails to explicitly teach: transmit an indication to the UE that the base station will stop transmitting to the UE on at least one of the two or more beams.

However Kim’430 from the same field of endeavor (see, Fig. 2, beam recovery procedure between UE and gNB, par 0207-0210) discloses: transmit an indication to the UE that the base station will stop transmitting to the UE on at least one of the two or more beams (see, gNB sends beam change command through PDCCH or MAC to indicate serving beam should be changed to the beam reported by the UE, par 0196). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Kim’430 into that of Lee’310 modified by Agiwal’518. The motivation would have been to perform beam maintenance procedure regardless of "On duration" in the DRX mode of the RRC_CONNECTED state (par 0195).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’310 in view of Agiwal’518, and further in view of Kim’430 as applied to claim 20 above, and further in view of Guo’889.
Regarding claim 21 (Original), Lee’310 modified by Agiwal’518 and Kim’430 discloses the method of claim 20 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122).
The combination of Lee’310, Agiwal’518 and Kim’430 discloses all the claim limitations but fails to explicitly teach: a different CORESET is configured for each of the two or more beams.
However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: a different CORESET is configured for each of the two or more beams (see, UE monitors all the configured CORESETs with the different configured BPLs, par 0218).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by Agiwal’518 and Kim’430. The motivation would have been to detect beam failure through an implicit method (par 0195).

Regarding claim 22 (Original), Lee’310 modified by Agiwal’518 and Kim’430 discloses the method of claim 21 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122).
The combination of Lee’310, Agiwal’518 and Kim’430 discloses all the claim limitations but fails to explicitly teach: configuring the CORESET comprises a search space configuration providing time-domain monitoring for one or more CORESETs.
However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: configuring the CORESET comprises a search space configuration providing time-domain monitoring for one or more CORESETs (Note, TCI state configured for each search space and each CORESET to detect beam failure,  UE can be requested to calculate the ID of periodic CSI-RS for one configured TCI state and monitor the calculated periodic CSI-RS to detect the beam failure of TCI state, par 0197-0198).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by Agiwal’518 and Kim’430. The motivation would have been to declare beam failure if all the configured TCI states are failed (par 0197).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/XUAN LU/Examiner, Art Unit 2473

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473